Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated March 12, 2007, accompanying the consolidated financial statements and schedules and management’s assessment of the effectiveness of internal control over financial reporting included in the Annual Report of Capital Bank Corporation on Form 10-K for the year ended December 31, 2006.We hereby consent to the incorporation by reference of said reports in this Registration Statement. /s/ Grant Thornton LLP Raleigh, North Carolina December 21, 2007
